Citation Nr: 0417520	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  02-19 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for disability manifested 
by numbness in the lower extremities and feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel

INTRODUCTION

The veteran had active military service from May 1968 to 
February 1970. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in  Detroit, 
Michigan, which denied the veteran's claim seeking 
entitlement to service connection for a bilateral foot 
condition and numbness.

In January 2003, the veteran appeared and testified at a 
personal hearing before a Decision Review Officer.  A 
transcript of that hearing is of record. 

Although the veteran's representative contended in May 2004 
that there are inextricably intertwined issues in this case, 
the Board notes that evaluation of the veteran's service-
connected lumbar strain with compression fracture of thoracic 
spine was resolved by the rating decision dated March 2003.  
The veteran did not file a Notice of Disagreement (NOD) 
within one year of notification of the March 2003 decision.


REMAND

For the reasons set forth below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify you if further action is 
required on your part.

Under 38 U.S.C.A. § 5103A (d) (West 2002), VA must provide a 
claimant with a medical examination in disability 
compensation cases in which there is competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of a disability, and the record indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval or air service, but the 
record does not contain sufficient medical evidence for VA to 
make a decision on the claim.

Neither the February 2003 VA examination nor other 
examinations of record provide sufficient medical evidence 
for VA to make a decision on the claim.  In 
this case, the veteran was granted service-connection for 
lumbar strain with compression fracture of thoracic spine.  
The evidence shows that the veteran has experienced recurrent 
pain that radiates down either leg intermittently to the 
feet, and has repeatedly complained of numbness in both legs.  
At the February 2003 VA examination, the diagnosis was 
history of low back pain with history of bilateral sciatic 
radiculopathy.  However, the record does not contain 
sufficient evidence for VA to make a decision on the claim 
because it is unclear whether the veteran's bilateral foot 
condition and numbness is related to, or is the result of his 
lumbar strain with compression fracture of thoracic spine.  
Therefore, the RO should schedule the veteran for a VA 
examination.  

Accordingly, the case is REMANDED for the actions listed 
below:  
 
1.  The veteran should be scheduled for a 
VA examination.  The exam should be 
conducted by a panel, to include an 
orthopedist and a neurologist.  The 
claims folder and a copy of this REMAND 
should be made available to the examiner 
in conjunction with the examination.  The 
veteran should be examined to determine 
the nature and etiology of all foot, leg 
and neurological disorders that might be 
present.  

The examination report should include 
responses to the following medical items:
 
a.  State as precisely as possible 
diagnoses of all disorders resulting 
in pain and numbness in the legs or 
feet, the veteran currently has.
 



b.  For each diagnosis reported in 
response to item (a) above, identify 
each disorder that has the root of 
its pathology in the veteran's legs 
or feet, rather than in the 
veteran's back or spine.

c.  For each diagnosis reported in 
response to item (a) above, the 
examiner should state, as a matter 
of medical judgment based on the 
entire record, whether it is at 
least as likely as not that a 
current disorder resulting in pain 
and numbness in the veteran's legs 
or feet is proximately due to or the 
result of the veteran's service-
connected lumbar strain with 
compression fracture of thoracic 
spine.

d.  For each diagnosis reported in 
response to item (a), based on 
medical analysis of the entire 
record, respond to each of the 
following questions: (1) Did the 
disorder resulting in pain and 
numbness in the veteran's legs or 
feet increase in severity due to the 
veteran's service-connected lumbar 
strain with compression fracture of 
thoracic spine; and (2) If there was 
an increase in severity as outlined 
above, was the increase beyond the 
natural progress of the disorder 
resulting in pain and numbness in 
the veteran's legs or feet?

All indicated testing in this regard 
should be accomplished.  

Please respond separately and discreetly 
to each question.  A complete rationale 
for any opinion expressed must be 
provided.  

If it is not feasible to answer any of 
these questions, this should be so 
stated.  The claims folder and a copy of 
this remand must be made available to the 
examining physician in conjunction with 
the examination so that he/she may review 
pertinent aspects of the veteran's 
medical history.

2.  Re-adjudicate the veteran's claim of 
entitlement to service connection for 
bilateral foot condition and numbness, as 
secondary to service-connected lumbar 
strain with compression fracture of 
thoracic spine, taking into account the 
entire record as it stands after 
completion of all actions specified above.  
In the event that the claim is not 
resolved to the satisfaction of the 
veteran, he should be furnished a 
Supplemental Statement of the Case 
regarding entitlement to service 
connection for bilateral foot condition 
and numbness, as secondary to service-
connected lumbar strain with compression 
fracture of thoracic spine, which includes 
a summary of the additional evidence 
submitted, any additional applicable laws 
and regulations, and the reason for the 
decision.  The veteran must be given the 
opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).






This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




